DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and all claims depending therefrom, as applicable, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
comprises the second section (see preamble of claim 1 reciting “a medical device”, the medical device comprising an introducer, a first section, a second section, and an expander). Thus, it is not clear how the medical device can itself be “connected” to a component that is already part of the medical device.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 has been amended to incorporate the limitations of previously presented claim 11.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wach et al (U.S. Pat. 8,152,755 B1, hereinafter “Wach”) in view of Boyden et al (U.S. Pub. 2014/0200511 A1, hereinafter “Boyden ‘511”), further in view of Boyden et al (U.S. Pub. 2010/0111854, hereinafter “Boyden ‘854”).
Regarding claims 1 and 11, Wach discloses a medical device (illustrated in Fig. 6 as an introducer 10 attached to syringes) comprising: 
an introducer 10 (Fig. 6) extending along a longitudinal axis and having a proximal end, a distal end and a constricted section defining a reduced cross section of the internal lumen (i.e., internal passageways 34 which are constricted relative to the transport space, through which fluid flows from transport space 32 into the outer lumen 18 for patient delivery; see col. 6, lines 48-61); 
a first section, e.g., 44 and/or 54 (Fig. 6) configured to connect to a supply of therapeutic fluid (located within syringe 56; Fig. 6), the first section disposed adjacent to the proximal end of the introducer;
a second section (illustrated in Fig. 12 as element G) configured to connect to a supply of therapeutic elements “T” (i.e., the supply of “T” is within syringe 33 and connects to the section G illustrated in Fig. 12), the second section G spaced distally from the first section and connected to the medical device at the constricted section of the introducer (as illustrated in Fig. 10, second section G is distal from the first section 44 and/or 54, and the second section G is also where the constricted section 34 is located), 

It is noted that Wach does not appear to disclose that the medical device comprises an expander located in between the first section and the second section and being configured to reduce a temperature of the therapeutic fluid.
Boyden ‘511 discloses a medical device comprising:
an introducer (see Fig. 221, 224); and
first section configured to connect to a canister of therapeutic fluid (such as a portion of body 22405 comprising a channel 22401 holding a fluid; see para [0795]); and a freezing mechanism 22465 (Fig. 221, 224) to cool the therapeutic fluid located downstream of the first section but upstream of a second section, e.g., administration means 22451 where therapeutic elements are located.
Further, while Boyden ‘511 does not disclose that the freezing mechanism 22465 is an “expander”, Boyden ‘854 discloses a medical device comprising a freezing mechanism for lowering a temperature of a therapeutic fluid, and discloses that the freezing mechanism can be an expander, i.e., an expansion valve (see Boyden ‘854 at para [0717]).


Regarding claim 2, it is noted that the claimed medical device does not positively require a therapeutic fluid, but rather, requires “a first section configured to connect to a supply of therapeutic fluid”, which is an intended use of the first section that does not appear to impart a meaningful structural limitation to the “first section” (other than having structure enabling it to connect to an unspecified supply of therapeutic fluid). In this case, the medical device has the first section in the form of a connector 54 that is configured to connect to a variety of supplies of therapeutic fluid. Even so, Wach explicitly discloses that the therapeutic fluid is carbon dioxide (col. 6, lines 11-12).
Regarding claims 3-7, it is noted that the claimed medical device does not positively require therapeutic elements, but rather, requires “a second section configured to connect to a supply of therapeutic elements”, which is an intended use of the first section that does not appear to impart a meaningful structural limitation to the “second section” (other than having generic structure enabling it to connect to an unspecified supply of therapeutic elements). In this case, the medical device has the second section that can connect to a variety of supplies via a needle, which is understood to be able to connect to a supply of elements such as powder, metal balls, a biodegradable polymer matrix, or a supply to release the agent after it is implanted.

Regarding claim 12, Wach discloses a medical device (illustrated in Fig. 6 as an introducer 10 attached to syringes) comprising: 
an introducer 10 (Fig. 6) extending along a longitudinal axis and having a proximal end, a distal end and a constricted section defining a reduced cross section of the internal lumen (i.e., internal passageways 34 which are constricted relative to the transport space, through which fluid flows from transport space 32 into the outer lumen 18 for patient delivery; see col. 6, lines 48-61); 
an effector located at the distal end of the introducer, in the form of an orifice at the distal tip 14 of the medical device which is used to expel fluid from the device (Applicant’s specification defines an “effector” as a component configured to deliver therapeutic fluid, therapeutic elements or a mixture of both into the anatomy; a dictionary definition of an “effector” is something which brings about or causes something else);
a first section, e.g., 44 and/or 54 (Fig. 6) configured to connect to a supply of therapeutic fluid (located within syringe 56; Fig. 6), the first section disposed adjacent to the proximal end of the introducer;

wherein the introduction port includes a passageway that is in fluid communication with the constricted section of the introducer such that during use, therapeutic elements are drawn into the introducer by way of a Venturi effect created by a flow of the therapeutic fluid through the constricted section (i.e., internal passageways 34 create a constricted area relative to the transport space, through which fluid flows from transport space 32 into the outer lumen 18 for patient delivery; see col. 6, lines 48-61; the syringe 56 is plunged to release therapeutic fluid into a lumen 18 and the fluid then experiences a Venturi effect causing a reduction in fluid pressure; the reduction in pressure then pulls or draws therapeutic elements “T” within transport space 32 through the constricted area of the internal passageways 34 and into the outer lumen 18 for patient delivery); and
wherein the effector is configured to discharge the therapeutic elements within a body cavity (i.e., therapeutic elements exit the distal end 14 via an outlet port 18).
It is noted that Wach does not appear to disclose that the medical device comprises an expander located between the first section and the second section, the expander configured to lower a temperature of the therapeutic fluid. 
Boyden ‘511 discloses a medical device comprising:
an introducer (see Fig. 221, 224); and

Further, while Boyden ‘511 does not disclose that the freezing mechanism 22465 is an “expander”, Boyden ‘854 discloses a medical device comprising a freezing mechanism for lowering a temperature of a therapeutic fluid, and discloses that the freezing mechanism can be an expander, i.e., an expansion valve (see Boyden ‘854 at para [0717]).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Wach so as to incorporate an expander located in between the first section and the second section, as taught in Boyden ‘511 and Boyden ‘854, in order to cool therapeutic fluid before it is administered to the patient; this feature would have been advantageous for providing a material to ablate uterine tissue with a reasonable expectation of success. 
Regarding claim 13, it is noted that the claimed medical device does not positively require a therapeutic fluid, but rather, requires “a first section configured to connect to a canister of therapeutic fluid”, which is an intended use of the first section that does not appear to impart a meaningful structural limitation to the “first section” (other than having structure enabling it to connect to an unspecified canister of therapeutic fluid). In this case, the combination, which teaches a variety of known 
Regarding claim 14, it is noted that the combination of Wach, Boyden ‘511 and Boyden ‘854 does not appear to explicitly disclose the temperature of the therapeutic fluid being reduced to -20 degrees Celsius.
However, Boyden ‘511 teaches that it may be desirable to cool a particle to a very low temperature, for instance, to increase the degree of penetration of the particle into biological tissue (see para [0349]); doing so would appear to require cooling the coolant (therapeutic) fluid accordingly. In the absence of Applicant’s disclosure that the specifically claimed value of -20 degrees Celsius solves a stated problem or is critical to the invention, a skilled artisan would have found it obvious at the time of the invention to modify the device so that the therapeutic fluid is cooled to a value of -20 degrees Celsius, as may be desired based on the specific nature of the procedure.
Regarding claims 16-17, it is noted that the claimed medical device does not positively require therapeutic elements, but rather, requires “a second section configured to connect to a supply of therapeutic elements”, which is an intended use of the first section that does not appear to impart a meaningful structural limitation to the “second section” (other than having generic structure enabling it to connect to an unspecified supply of therapeutic elements). In this case, the medical device has the second section that can connect to a variety of supplies, which is understood to be able to connect to a supply of elements such as powder, metal balls, a biodegradable polymer matrix, or a supply to release the agent after it is implanted.


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden ‘511 (U.S. Pub. 2014/0200511 A1) in view of Wach et al (U.S. Pat. 8,152,755 B1, hereinafter “Wach”), further in view of Boyden ‘854 (U.S. Pub. 2010/0111854 A1).
Regarding claim 12, Boyden ‘511 discloses a medical device comprising:
an introducer (see Fig. 221)  extending along a longitudinal axis and having a proximal end (at the end near inlet means 22115), a distal end (at the end of administration means 22170), an internal lumen (i.e., the path that therapeutic material travels from inlet means 22115 to administration means 22170);
an effector (such as administration means 22170) configured to discharge therapeutic elements in a body cavity, and being located at the distal end of the introducer; and
first section, disposed adjacent the proximal end of the introducer, configured to connect to a canister of therapeutic fluid (such as an inlet 22115 which can connect to a canister, or in another embodiment, a portion of body 22405 comprising a channel 22401 holding a fluid; see para [0795]).
It is noted that Boyden ‘511 does not appear to disclose a second section spaced distally from the first section and including an introduction port configured to connect to a supply of therapeutic elements, and a constricted section defining a reduced cross section of the internal lumen, wherein the introduction port includes a passageway that is in fluid communication with a constricted section of the introducer such that the 
Wach discloses a medical device comprising: an introducer 10 (Fig. 6); a first section, e.g., 44 and/or 54 (Fig. 6) configured to connect to a supply of therapeutic fluid (located within syringe 56; Fig. 6); a second section (illustrated in Fig. 12 as element G) configured to connect to a supply of therapeutic elements “T” (i.e., the supply of “T” is within syringe 33 and connects to the section G illustrated in Fig. 12); wherein the therapeutic elements “T” are drawn into the introducer by way of suction created by a flow of the therapeutic fluid through the introducer (see col. 6, lines 48- 61; the syringe 56 is plunged to release therapeutic fluid into a lumen 18 and the fluid then experiences a Venturi effect causing a reduction in fluid pressure; the reduction in pressure then pulls or draws therapeutic elements “T” (within transport space 32) through the plurality of internal passageways 34 and into the fluid of the outer lumen 18 for patient delivery).
A skilled artisan would have found it obvious to modify the invention of Boyden ‘511 according to the teaching in Wach, in order to provide to the tissue site a mixed composition of two therapeutic fluids in a highly controlled manner (see Wach at Abstract).
It is noted that Boyden ‘511 in view of Wach does not appear to disclose an expander located between the first section and the second section. Instead, Boyden ‘511 discloses a freezing mechanism 22465 (Fig. 221) to cool the therapeutic fluid.
However, an expander was known at the time of the invention. For instance, Boyden ‘854 discloses a medical device comprising a freezing mechanism for lowering a temperature of a therapeutic fluid, in the form of an expansion valve (para [0717]).

Regarding claim 13, it is noted that the claimed medical device does not positively require a therapeutic fluid, but rather, requires “a first section configured to connect to a canister of therapeutic fluid”, which is an intended use of the first section that does not appear to impart a meaningful structural limitation to the “first section” (other than having structure enabling it to connect to an unspecified canister of therapeutic fluid). In this case, the combination, which teaches a variety of known refrigerant or cooling devices including an expansion valve, would be understood to be used with a number of different appropriate gases including nitric oxide.
Regarding claim 14, it is noted that the combination of Boyden ‘511, Wach and Boyden ‘854 does not appear to explicitly disclose the temperature of the therapeutic fluid being reduced to -20 degrees Celsius.
However, Boyden ‘511 teaches that it may be desirable to cool a particle to a very low temperature, for instance, to increase the degree of penetration of the particle into biological tissue (see para [0349]); doing so would appear to require cooling the coolant (therapeutic) fluid accordingly. In the absence of Applicant’s disclosure that the specifically claimed value of -20 degrees Celsius solves a stated problem or is critical to the invention, a skilled artisan would have found it obvious at the time of the invention to .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shikhman et al (U.S. Pub. 2018/0133446 A1, hereinafter “Shikhman”) in view of Wach et al (U.S. Pat. 8,152,755 B1).
Regarding claim 18, Shikhman discloses a method comprising: 
directing a flow of therapeutic fluid through an introducer lumen, e.g., 38a (Fig. 3) into a uterus;
and embedding the therapeutic elements into a wall defining the uterus (see para [0013]; the therapeutic agent may be a chemical agent for endometrial ablation which is known to embed into the wall of the uterus), including discharging the therapeutic elements from an effector disposed at a distal end of the introducer lumen (such as a balloon 31 with perforations 32 which dispense the therapeutic agent; see Fig. 3).
It is noted that Shikhman does not appear to disclose reducing a temperature of the therapeutic fluid by passing the flow of therapeutic fluid through an expander;
introducing therapeutic elements into the flow of the therapeutic fluid at a constricted section of the introducer lumen to create a mixture including the therapeutic fluid and the therapeutic elements, the constricted section defining a reduced cross section of the introducer lumen; and
Wach discloses a medical device comprising: an introducer 10 (Fig. 6); a first section, e.g., 44 and/or 54 (Fig. 6) configured to connect to a supply of therapeutic fluid (located within syringe 56; Fig. 6); a second section (illustrated in Fig. 12 as element G) 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Shikhman, in order to carry out the step of introducing therapeutic elements into the flow of the therapeutic fluid at a constricted section of the introducer lumen to create a mixture including the therapeutic fluid and the therapeutic elements, as taught in Wach, in order to provide to the tissue site a mixed composition of two therapeutic fluids in a highly controlled manner (see Wach at Abstract).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shikhman (U.S. Pub. 2018/0133446 A1) in view of Wach et al (U.S. Pat. 8,152,755 B1), further in view of Kovalcheck (U.S. Pat. 6,270,494, hereinafter “Kovalcheck”).
Regarding claim 19, Shikhman in view of Wach does not appear to disclose the method reducing a temperature of a therapeutic fluid (interpreted to be the therapeutic fluid recited in claim 18).
Kovalcheck discloses a cryosurgical probe in which a therapeutic fluid, such as a gas, is reduced in temperature using a Joule-Thomson refrigeration system (i.e., the 
A skilled artisan would have found it obvious at the time of the invention to modify the device of Shikhman in view of Wach according to the teaching in Kovalcheck, in order to perform freezing of the uterine lining for an endometrial ablation procedure (see Kovalcheck at col. 6, lines 42-52). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shikhman (U.S. Pub. 2018/0133446 A1) in view of Wach et al (U.S. Pat. 8,152,755 B1), further in view of Boyden ‘511 (U.S. Pub. 2014/0200511 A1).
Regarding claim 20, it is noted that Shikhman in view of Wach does not appear to disclose reducing a temperature of the therapeutic elements. However, Boyden ‘511 teaches that it may be desirable to cool a particle to a very low temperature, for instance, to increase the degree of penetration of the particle into biological tissue (see para [0349]). Accordingly, a skilled artisan would have found it obvious at the time of the invention to modify the device so that the therapeutic elements are reduced in temperature, as may be desired to cool the therapeutic element before it penetrates the therapeutic element into the biological tissue (such as for use in a cryogenic procedure where low temperatures applied to the tissue are desired; see Shikhman at para [0009]). 

Response to Arguments

In light of the amendments to the claims, the rejection of claims under 35 U.S.C. 112(b) has been withdrawn. Examiner notes that a new ground of rejection has been applied under 35 U.S.C. 112(b) as necessitated by the amendment. 
Further, the previously applied rejection of claims 1-8, 10 and 12 was withdrawn and a new ground of rejection has been applied as necessitated by the amendment.
Applicant’s arguments on pgs. 10 of the Remarks appears to be relevant to this rejection and is answered below.
Applicant argued that it would not be obvious to one of ordinary skill in the art to modify the medical device of Wach to include the expander of Boyden ‘854 (or Boyden ‘511), and that it would “appear contradictory to successively provide an expander and a constriction in the medical device, as it would be expected that the constriction counteracts the effect of the expander, so that the cooling effect on the therapeutic fluid would be greatly reduced or even lost.” (pg. 10). This argument was also made with respect to the rejection of claim 18 (Remarks, pg. 11-12).
However, Applicant has not persuasively argued or provided evidence that the constriction provided in the combination of the references would expectedly counteract the effect of the expander. A skilled artisan would not have enough information about the characteristics of the fluid traveling through the device (such as its velocity, pressure, temperature, mass, and so forth), and the relative dimensions of the constrictor and the expander to determine whether the constrictor would counteract the effect of the expander. Indeed, a skilled artisan would recognize that when fluid travels through a constricted region under the Venturi effect, its pressure decreases which lowers its temperature (it is acknowledged that the increase in velocity of the fluid 
The previously applied rejection of claims 12-14 over Boyden ‘511 in view of Boyden ‘854 has been withdrawn. Accordingly, Applicant’s arguments with respect to this rejection are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
02/02/2022